Citation Nr: 0501644	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of hernia repairs.  

2.  Entitlement to service connection for a claimed acquired 
vision condition.  

3.  Entitlement to service connection for claimed migraine 
headaches.  

4.  Entitlement to service connection for a claimed low back 
disability.  



REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from February 1998 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO, which granted 
service connection for residuals of hernia repairs and denied 
service connection for a vision condition, migraine headaches 
and a low back disability.  With respect to residuals of 
hernia repairs, the veteran is contesting the initial 
noncompensable evaluation.  

The issues of service connection for migraine headaches and a 
low back disability are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected residuals of hernia repairs are 
shown to be manifested by no more than well-healed, non-
tender surgical scarring; neither a recurrent ventral hernia 
normal the use of a supportive belt is indicated.  

2.  The veteran is shown to have had an acquired left eye 
visual impairment at the time she entered service that did 
not undergo an increase in severity during her period of 
active service.  

3.  An acquired right eye visual impairment was not 
demonstrated during the veteran's period of active service or 
thereafter.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected residuals of hernia 
repairs have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.114 including 
Diagnostic Code 7339 (2004).  

2.  The veteran is not shown to have an acquired right eye 
visual disability due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  The preexisting acquired left eye visual disability was 
not aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.306 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  

Further, by May 2002 letter and April 2003 statement of the 
case, she and her representative have been notified of the 
evidence needed to establish the benefits sought, and she has 
been advised via these documents regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that in the May 2002 letter, the RO 
instructed the veteran to respond within 30 days rather than 
the one-year period to which she is entitled.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, (Fed. Cir. 2003).  

The Board concludes, however, that because the veteran has 
had well over two years to submit relevant evidence and has 
not indicated the existence of any additional medical or 
other relevant evidence, no further VCAA notice need be 
issued.  

As well, no further notice need be supplied regarding the 
issue of entitlement to an initial compensable evaluation for 
residuals of hernia repair.  See VAOPGCPREC 8-2003 [if, in 
response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

The January 1998 medical examination report did not indicate 
neurologic, ocular, or low back diagnoses.  The veteran had 
decreased left eye visual acuity.  Her distant vision in the 
left eye was 20/100; this was correctible to 20/30 by 
"pinhole."  Her near vision was 20/70; this was correctible 
to 20/50 by "pinhole."  The right eye distant and near 
vision was 20/20.  

On the corresponding report of medical history completed by 
the veteran, she indicated having eye trouble, but denied 
having headaches and low back symptomatology.  

On examination in February 1998, it was noted that the 
veteran had decreased visual acuity in the left eye by 
history.  She did not wear any correction.  Her uncorrected 
vision was 20/30 in the right eye and 20/400 on the left.  
This was correctible to 20/20 in the right eye and 20/40 on 
the left.

In October 1998, the veteran indicated that she was suffering 
from low back pain.  That month, mechanical low back pain was 
diagnosed.  In January 1999, the veteran complained of low 
back pain.  In March 1999, lumbar exercises were prescribed.  

In April 1999, the veteran complained of low back pain that 
began one-year prior.  The examiner indicated that the 
veteran's low back pain was secondary to a leg length 
discrepancy.  That month, the veteran also complained of 
headaches in addition to nausea, dizziness, and vomiting.

In June 1999, the veteran voiced complaints of right-sided 
pain along with low back pain that had its onset one-week 
prior.  In July 1999, the veteran reported throbbing 
headaches and dizziness.  An August 1999 medical notation 
reflected occasional migraine headaches and low back pain 
with physical therapy.  

In September 1999, the veteran complained of having severe 
headaches.  A September 1999 progress note reflected 
complaints of low back pain that radiated into the legs.  She 
repeated complaints of low back pain in October 1999.

In March 2001, the veteran complained of stomach pain, 
vomiting, and headaches.  The veteran indicated that she was 
experiencing "regular" headaches as opposed to migraine 
headaches.  

On December 2001 report of medical examination, the veteran's 
spine was said to be normal.  The report indicated that the 
veteran was neurologically normal.  No eye, ophthalmoscopic, 
pupil, or ocular motility abnormal was noted in the report.  
Her distant vision was noted to be 20/30 in each eye.  Her 
near vision was noted to be 20/20 in each eye.

On the corresponding report of medical history, the veteran 
indicated that she used contact lenses, suffered recurrent 
back pain, and had frequent and/or severe headaches.  The 
examiner's notations reflected that the veteran required 
glasses since age 10 and that the veteran experienced 
migraines and low back pain.

In February 2000, the veteran complained of low back pain.  
Chronic low back pain was diagnosed.

In March 2002, the veteran filed a claim of entitlement to 
service connection for residuals of hernia repair, low back 
pain, migraine headaches, and "vision 20/-400."

On September 2002 VA general medical examination, the veteran 
reported decreased left eye vision.  The veteran also 
reported having "recurrent herniation."  The veteran 
indicated that she suffered from low back pain and headaches 
that occurred one day a month.  

On objective examination, the eyes were normal.  Scar tissue 
was palpable on the abdomen.  The veteran had a post-
pregnancy "fat pad," and palpation was not telling as a 
result.  The cranial nerves were normal as were cerebellar 
function and muscle strength.  

The veteran's right eye was easily visible, but the examiner 
was unable to see left eye structures.  A lumbar spine X-ray 
study revealed normal results.  The examiner diagnosed 
diffuse ligamentous laxity and could not rule out a hernia 
due to a recent delivery and scar tissue but could not 
identify any.

By December 2002 rating decision, the RO granted service 
connection for incisional hernia repair to which it assigned 
a noncompensable evaluation.  The RO denied service 
connection for low back pain, migraine headaches, and 
"vision condition."

In September 2003, the veteran underwent an incisional hernia 
repair.  The postoperative diagnosis was of recurrent 
incisional hernia.  

On October 2003 VA intestinal examination report, the 
examiner noted that the veteran had a history of an emergent 
Cesarean section in October 2000, during service.  

As a result, the veteran developed a ventral hernia.  She had 
ventral hernia repair in June 2001.  The surgery failed, and 
the veteran was scheduled for a second surgery but found she 
was pregnant.  She underwent a second Cesarean section in 
August 2002.  The veteran finally underwent a second ventral 
hernia repair in September 2003.  

Objectively, the examiner observed a well-healed surgical 
scar on the abdomen, which did not herniate.  A ventral 
hernia was not present, and the only residual was the well-
healed surgical scar.  The examiner diagnosed a history of 
ventral hernia following emergent Cesarean section, status 
post surgical repair with healing.  

On January 2004 VA eye examination, the examiner observed 
normal pupils.  The examiner reported that he had found 
nothing in the claims folder to support reduced vision in the 
left eye.  

The veteran reported that she had become aware of poor vision 
while on the rifle range.  Reportedly, the doctor had told 
her that she had a blockage behind the eye.  The penlight was 
minimally brighter in the right eye than on the left.  The 
foveal reflex was normal bilaterally, and the corneas were 
clear bilaterally.  

Her right eye corrected vision was 20/25 (near) and 20/20 
(far).  Her left eye corrected vision was 20/50 (near) and 
20/80 (far).  

The examiner diagnosed normal globes bilaterally.  The 
probable cause of left eye decreased vision was a global 
cerebrovascular accident, by history.  



Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2004).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected residuals of hernia repair 
have been rated by the RO under the provisions of Diagnostic 
Code 7339 pertaining to postoperative ventral hernias.  
38 C.F.R. § 4.114.  Diagnostic Code 7339 provides as follows:

100 percent: Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.

40 percent: Large, not well supported by belt under ordinary 
conditions.

20 percent: Small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post- operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.

Noncompensable: Wounds, postoperative, healed, no disability, 
belt not indicated.  

Under the foregoing criteria, the veteran is not entitled to 
a compensable evaluation.  Id.  A belt is not indicated, and 
her wounds are healed.  Indeed, according to the October 2003 
VA medical examination report, the veteran has only a well-
healed surgical scar.  A ventral hernia was not present.  

The examiner diagnosed a history of ventral hernia following 
emergent Cesarean section, status post surgical repair with 
healing.  The only residual was the aforementioned scar.  

The veteran, therefore, does not appear to be suffering any 
present compensable disability resulting from status post 
surgical repairs of ventral hernias.  The absence of 
symptomatology militates in favor of a noncompensable 
evaluation, and an evaluation in excess of no percent for the 
veteran's status post surgical hernia repair is denied.  Id.  

The Board notes that evidence has indicated a scar on the 
lower abdomen.  Scarring is a separate and distinct 
manifestation that is ratable under differing diagnostic 
codes, no bar to the assignment of a separate rating is 
found.  See 38 C.F.R. § 4.14; Esteban, supra.  

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's scarring causes limitation of 
motion, such that a compensable rating would be assignable 
under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2004).  

Similarly, evidence that the scarring covers an area of 144 
square inches is absent, and thus a compensable rating under 
Diagnostic Code 7802 is not in order.  Id.  

The veteran's surgical scar is not unstable, and a 
compensable evaluation is not warranted under Diagnostic Code 
7803.  Id.  

The veteran's surgical scar was not found to be painful on 
examination, and a compensable evaluation, therefore, cannot 
be granted under Diagnostic Code 7804.  Id.  

Lastly, it is not shown by recent examination or record of 
treatment that the veteran's surgical scar is productive of 
any limitation of function, as required by Diagnostic Code 
7805.  Id.  

That being the case, it is concluded that a preponderance of 
the evidence shows that the healed scar over the veteran's 
lower abdomen is not of such a nature or severity as to 
warrant the assignment of a compensable evaluation.  

As apparent from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 (2004) whether or not raised by the veteran, as 
required by Schafrath, supra.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms residuals of hernia repairs 
not contemplated in the currently assigned zero percent 
rating permitted under the Schedule.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).  

Under applicable law and regulations, the veteran is not 
entitled to service connection for a visual disability of 
either eye.  No specific acquired eye disability was 
diagnosed in the service medical records, although the 
veteran reported in connection with her claim that, after 
first noticing the impairment on the rifle range, she was 
told by the doctors that she had a blockage behind the eye.  
The recent VA examination related her diminished vision in 
the left eye to a global cerebrovascular accident based on 
this history.  

The Board notes in regard to the right eye that, in the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eye, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.  The veteran is 
not shown to have an acquired right eye visual disability due 
to service.  

The veteran's decreased visual acuity has not been tied to 
any specific event or incident of service.  In fact, the 
service medical records show that the veteran demonstrated a 
clear left eye visual disability at the time of her entry 
examination in early 1998.  The significant impairment was 
confirmed by an examination in February 1998 when the veteran 
herself reported having had left eye problems prior to 
service.  

Indeed, the Board finds based on the medical record that the 
etiology of her left eye visual disability was some event 
that quite clearly happened prior to service, and there is no 
evidence that such an incident occurred during service.  

The Board also finds, based on its review of the service 
medical records and the recent VA examination, that the 
preexisting left eye visual impairment is not shown to have 
undergone an increase in severity during her period of active 
service.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

A compensable evaluation for the service-connected residuals 
of hernia repairs is denied.

Entitlement to service connection for an acquired visual 
disability is denied.  



REMAND

As outlined in detail above, the veteran expressed numerous 
complaints of low back pain in service.  The September 2002 
VA medical examination report reflects that low back X-rays 
were normal.  

The examination report, however, does not contain a specific 
diagnosis with respect to the low back and does not reflect 
the lack of low back disability.  

A VA orthopedic examination, therefore, must be scheduled in 
order to determine whether the veteran suffers from a low 
back disability.  If so, an opinion regarding etiology must 
be provided.

With respect to the issue of service connection for claimed 
migraine headaches, the Board does not feel that the evidence 
of record is sufficient for rendering a decision.  

The case is REMANDED to the RO for the following development:

1.  The RO should schedule a VA 
orthopedic examination to determine 
whether the veteran suffers from a low 
back disability due to service.  If so, 
the examiner must provide an opinion 
regarding the etiology thereof.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

2.  The RO should schedule a VA 
neurologic examination to determine 
whether the veteran suffers from a 
headache disability due to service.  If 
so, the examiner must provide an opinion 
regarding the etiology thereof.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO should inform the veteran that 
failure to report for a scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the pending claims in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  It must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


